internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-115466-99 date date legend decedent - spouse - trust - child a - child b - grandchild - grandchild - grandchild - dear this is in reference to the letter dated date requesting rulings regarding the effect of the proposed judicial modification of the trust instrument for federal_income_tax gift_tax and generation-skipping_transfer gst tax purposes the submitted information is as follows decedent executed trust a revocable_trust in the terms of which are governed by the laws of the state of california trust was amended in child a decedent’s child is the sole trustee of trust under the terms of trust the net_income was paid monthly to decedent during her life and upon her death specific amounts were paid to decedent’s children and grandchildren the remaining corpus was to be divided into two equal shares one for the benefit of child a and the other for the benefit of child b if child b and child b’s spouse predeceased decedent without leaving lawful issue child b’s share is to be added to child a’s share also if child b and child b’s spouse die after decedent with no surviving lawful issue or if any issue of child b die without lawful issue child b’s share is to be added to child a’s share under the terms of trust the income of child a’s share is to be distributed to child a during his life upon child a’s death one-half of the income is to be distributed to the issue of child a by right of representation and the remaining income is to be distributed to child a’s spouse upon that spouse’s death that income is to be distributed to the issue of child a by right of representation trust is to terminate years after the death of the survivor of child a child b and child a’s three children plr-115466-99 grandchild grandchild and grandchild who were all living on the date of creation of trust on termination the trust corpus is to be divided among and distributed to the then current income beneficiaries in the same proportions as they were at the time of termination entitled to receive trust income in the event that there are no surviving descendants of child a prior to or upon termination of trust the income and corpus is to be distributed to two specified charitable organizations decedent died in survived by child a grandchild grandchild grandchild their spouses and child a’s grandchildren including the spouse of a grandchild of child a child b had predeceased decedent and child b’s spouse died after decedent child b had no issue consequently you represent that according to the terms of trust child b’s share of trust was added to child a’s share which represents the entire trust estate held for the benefit of child a the issue of child a and other contingent beneficiaries you also represent that decedent’s federal estate_tax_return form_706 was filed timely and a letter from decedent’s attending physician was filed certifying that decedent was incompetent to manage her affairs from date until her death in in addition you represent that spouse the spouse of child a has waived her interest in trust by means of a valid enforceable prenuptial agreement you represent that there have been no additions actual or constructive to trust after date proposed transaction the trustee of trust has received a judicial order from the appropriate local court modifying trust upon issuance by the internal_revenue_service of a favorable ruling the judicial order provides that upon the death of child a_trust will be divided into equal shares one share for each surviving child of child a and one share for each child of child a who predeceased child a and left surviving descendants each share will be administered as a separate trust subtrust and to the extent possible the trustee will allocate to each separate subtrust the assets that relate to the child of child a and that child’s issue for whom the separate trust is established each child of child a will be the trustee of the separate subtrust established for his or her benefit during the lives of each child of child a for whom a subtrust is established the income from the respective subtrust will be paid at least annually to that child and upon the death of the child the income from that child’s subtrust will be paid to that child’s issue by right of representation for the duration of the subtrust if prior to termination of each subtrust neither the child nor any of that child’s lawful issue for whom the subtrust is established are living augmentation provisions require the subtrust to terminate and the corpus to be distributed equally to the subtrusts established for the other children of child a if there are no such subtrusts in existence prior to the final termination_date the corpus will be distributed to the charitable organizations specified in trust each child’s subtrust will terminate no later than years after the death of the last to die of grandchild grandchild and grandchild upon termination the corpus will be distributed to the then current income beneficiaries of the subtrust other than as plr-115466-99 described above provisions of trust will apply to each of the separate subtrusts established pursuant to this modification consequently the dispositive provisions of the subtrusts will be consistent with the terms of trust you represent that the proposed division of trust is authorized under california law under of the california probate code west on petition by a trustee or beneficiary the court for good cause shown may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries you request rulings that the three subtrusts resulting from the proposed division of trust will retain trust’s exempt status for generation-skipping_transfer_tax purposes under b c of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the proposed division of trust into the three subtrusts will not result in a transfer that is subject_to gift_tax the proposed division of trust into the three subtrusts will not result in a disposition that is subject_to federal income issue the generation-skipping_transfer_tax sec_2601 imposes a tax on every generation-skipping_transfer under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions apply to any generation-skipping_transfer made after date under b of the act and sec_26_2601-1 of the regulations the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date this exemption however does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26 b ii provides that except as provided in sec_26_2601-1 regarding property includible in the gross_estate under sec_2038 or c regarding property includible in the gross_estate under sec_2042 any trust in existence on date is considered an irrevocable_trust under b c of the act and sec_26_2601-1 if an individual is under a mental_disability to change the disposition of his or her property continuously from date until the date of his or her death the gst tax provisions do not apply to any generation-skipping_transfer a under a_trust to the extent such trust consists of property or the proceeds of property the value of which was included in the individual’s gross_estate or b which is a direct_skip other than a direct_skip from a plr-115466-99 trust that occurs by reason of the individual’s death sec_26_2601-1 defines mental_disability as mental incompetence to execute an instrument governing the disposition of the individual’s property whether or not there was an adjudication of incompetence and regardless of whether there has been an appointment of a guardian fiduciary or other person charged with either the care of the individual or the individual’s property sec_26_2601-1 provides that if there has not been a court adjudication that the decedent was mentally incompetent on or before date the executor must file with form_706 either -- a certification from a qualified physician stating that the decedent was -- i mentally incompetent at all times on and after date and ii did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician and any judgment or decree relating to the decedent's incompetency that was made after date sec_26_2601-1 provides that such items will be considered relevant but not determinative in establishing the decedent's state of competency this exemption does not apply to additions actual or constructive that are made to the trust after date unless the additions are made pursuant to an instrument or arrangement which itself is covered by a transitional rule set forth in sec_26_2601-1 see b you have represented that no additions actual or constructive have been made to trust after date a modification of a_trust that is otherwise exempt for gst tax purposes will not result in a loss of its exempt status if the modification does not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust under the proposed partition of the trust after the death of child a each resulting subtrust will continue to be governed by provisions identical to those contained in trust except that each subtrust will be established for a child of child a unless terminated earlier under terms identical to those of trust each of the resulting subtrusts under the terms of the partition will terminate at the same time as specified under the terms of trust thus each of the resulting subtrusts will have substantive terms identical to those of the original trust and the parties' beneficial interests will not change we conclude that the proposed partition will not alter the quality value or timing of any powers or beneficial interests rights or expectancies originally provided for under the terms of the trust accordingly the proposed modification of trust pursuant to the judicial order will not affect the exempt status of the trust for gst purposes and the resulting subtrusts will retain that exempt status assuming decedent was under a mental_disability as defined in sec_26_2601-1 on date and remained under that disability continuously thereafter until the date of death trust and the plr-115466-99 subtrusts will not be subject_to the generation-skipping_transfer_tax imposed under sec_2601 whether decedent was under a mental_disability at all times on and after date is an issue to be determined by the director district with audit jurisdiction over decedent's federal estate_tax_return accordingly this letter does not address that issue issue the gift_tax sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case the interest of each beneficiary will remain the same after the proposed partition of trust upon the death of child a accordingly based on the facts submitted and the representations made the partition will not cause the beneficiaries of trust or any resulting subtrust to have made a taxable gift_for federal gift_tax purposes under sec_2501 issue the income_tax sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1001 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or extent is treated as income or loss sustained in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because the trust document and applicable state law authorize the trustee to make a non-pro rata distribution_of_property in_kind without any agreement by the beneficiaries thus the new trusts to be created are not required to receive pro_rata distributions for each asset of the original trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trust plr-115466-99 revrul_56_437 1956_2_cb_507 held that the severance of a joint_tenancy in stock under a partition action provided for by state law to compel the issuance of separate stock certificates is not a sale_or_exchange likewise the conversion of a joint_tenancy in stock into a tenancy_in_common is a nontaxable_transaction under applicable state law the right of the owner of the property to pursue such a result is an inherent ownership right each had in the property involved 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another group of residential mortgage loans the two groups of mortgage loans were considered substantially identical by the agency that regulated the financial_institution in cottage saving pincite u s pincite the supreme court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the supreme court stated that properties are different in a sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the supreme court held that mortgage loans made to different obligors and secured_by different homes embodied distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans cottage savings u s pincite thus in order for a transaction to result in a sec_1001 taxable_event the transaction must be a sale exchange or other_disposition and if an exchange the exchange must result in the receipt of property that is materially different as defined in cottage savings from the property that was given up in this case the first element will not be present because the beneficiaries of trust do not acquire their interest in the subtrusts as a result of an exchange of their interests in the trust but rather by reason of the authority granted the under cal probate code there is no exchange of property here instead the trustee is merely exercising a right to divide trust as allowed by california state law in this the transaction is similar to revrul_56_437 in which the joint owners of property exercised a right inherent in their ownership rights of the property to partition the property further the trust establishes that each of the trustees of the subtrusts will be required to continue to exercise the same standard of fiduciary responsibility as the trustee previously exercised with respect to trust therefore the trust the three subtrusts and the beneficiaries of any of these trusts will not realize gain_or_loss under sec_1001 of the code a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to these matters plr-115466-99 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code in particular no opinion is expressed concerning whether the decedent was under a mental_disability as defined under sec_26 b ii on date and continuously thereafter until decedent’s death this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the trustee of trust sincerely associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes cc
